UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8300


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

DAVID PATRICK WORRELL, a/k/a David Issac Worrell,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Malcolm J. Howard,
Senior District Judge. (4:03-cr-00049-H-1)


Submitted:    May 7, 2009                    Decided:   June 5, 2009


Before MICHAEL and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


David Patrick Worrell, Appellant Pro Se.   Kimberly Ann Moore,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             David      Patrick      Worrell      seeks    to   appeal     the        district

court’s orders denying his Fed. R. Civ. P. 60(b) motions for

reconsideration of the district court’s order denying relief on

his 28 U.S.C.A. § 2255 (West Supp. 2008) motion.                          The orders are

not    appealable       unless    a    circuit      justice       or    judge     issues    a

certificate of appealability.                     28 U.S.C. § 2253(c)(1) (2006);

Reid    v.     Angelone,       369     F.3d       363,    369     (4th         Cir.    2004).

A certificate          of   appealability          will    not     issue         absent     “a

substantial showing of the denial of a constitutional right.”

28    U.S.C.     § 2253(c)(2)         (2006).        A    prisoner       satisfies        this

standard by demonstrating that reasonable jurists would find any

assessment of the constitutional claims by the district court

debatable or wrong and any dispositive procedural ruling by the

district       court    likewise       debatable.          Miller-El       v.     Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473,

484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).

We    have   independently        reviewed        the    record    and    conclude        that

Worrell has not made the requisite showing.                             Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                 We

dispense       with     oral   argument        because      the        facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                                  DISMISSED

                                              2